Citation Nr: 0106302	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-00 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from July 1940 
to May 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which denied the 
appellant's claim for a compensable evaluation for his 
malaria disability.

In February 2000, a Travel Board hearing was held at the RO 
before the undersigned, who is a member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing testimony is in the claims file.

The Board notes that the RO issued a rating decision, in 
November 1999, which granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 30 percent 
evaluation for that disability and denied the appellant's 
claims of entitlement to service connection for injuries of 
the left leg, right leg, head and right ankle.  The appellant 
submitted a Notice of Disagreement and a Statement of the 
Case was issued as to each of those issues in February 2000.  
The claims file does not contain a substantive appeal or VA 
Form 9 on any of those issues.  Because the appellant has 
apparently not completed the procedural steps necessary for 
an appeal as to any of these issues, the Board has not 
included them in its consideration of the matter on appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The medical evidence of record reveals that the appellant 
has recovered from his 1943 bouts of malaria with no 
residuals demonstrated.  There is no evidence of record that 
any recent blood smears were abnormal.


CONCLUSION OF LAW

The criteria for a compensable rating for malaria have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the malaria claim have been 
properly developed and that no useful purpose would be served 
by remanding said issue with directions to provide further 
assistance to the appellant.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected malaria than those already of record.  
Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the issue on appeal, and that the duty to assist appellant 
has been satisfied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  All pertinent evidence 
for the appeal period will be considered.  The most current 
evidence of the present levels of disability consists of the 
reports from VA medical treatment rendered from 1994 to 1998, 
the reports from the VA medical examinations conducted in 
March 1999, and the testimony given by the appellant in 
January 2001.

The RO granted service connection for malaria in 1948, and 
assigned a noncompensable rating from May 1945.  The 
noncompensable rating has remained in effect to the present.

The appellant testified during his January 2001 Travel Board 
hearing conducted at the RO that he had suffered from a 
relapse of malaria in September 1998, and that his symptoms 
included an elevated temperature for two to three weeks with 
night sweats and chills- the same as when he first had 
malaria.  See Travel Board Hearing Transcript p. 3.  He also 
testified that VA had supplied him with quinine for the 
treatment of his malaria until 1993, when he was given 
different medication because of his heart.  See Travel Board 
Hearing Transcript pp. 3-5.

The service medical records indicate that the appellant was 
diagnosed with malaria in 1943.  A malarial smear was 
performed as part of the laboratory testing conducted in 
conjunction with the appellant's May 1945 separation 
examination and the associated report revealed that no 
malarial parasite forms were observed on that smear.  The 
appellant underwent a VA medical examination in October 1981; 
a malarial smear was performed in conjunction with the 
examination and his blood was negative for malarial 
parasites.  

Review of the medical evidence of record reveals no recent 
evidence of any findings of malarial parasites in the 
appellant's blood.  While the appellant's history of malaria 
is noted in many places throughout his medical record, no 
clinical evidence of any recurrence between 1994 and 1998 is 
of record.  Furthermore, there is no diagnosis relating to 
any residuals of malaria or to any relapses of malaria.  A 
September 1998 VA primary care clinic note indicates that the 
appellant himself was associating his night sweats to his 
PTSD-related nightmares.  The clinical assessment at that 
time was upper respiratory infection and PTSD.  The VA 
medical examinations conducted in March 1999 did not result 
in any findings related to residuals of malaria.

Review of the appellant's VA medication record reveals that 
he was prescribed quinine sulfate between August 1990 and 
January 1994.  The appellant has testified that this 
medication was for malaria relapses, but a VA primary care 
clinic note dated in January 1996 states that the appellant 
had reported leg cramps since being taken off of quinine and 
that the VA doctor, "in terms of his recurrent leg cramps 
off quinine" was going to give the appellant a trial of 
Chloroxazone.  (The PHYSICIANS DESK REFERENCE (PDR Electronic 
Library, version 5.1.ob, June 2000) indicates that quinine 
sulfate acts on skeletal muscle and is given for the 
prevention and treatment of nocturnal recumbency leg muscle 
cramps).  The report of a VA pharmacy consultation conducted 
in December 1995 states that the appellant currently had 13 
active prescriptions on file; eight of the drugs were for 
cardiac disorders, one was for COPD, one was for foot care 
and the remaining three (acetaminophen, piroxicam and 
meclizine) were not associated with any particular condition.  
There was no mention by the pharmacist of any antimalarial 
drugs.  A review of the appellant's VA outpatient drug list, 
dated from October 1994 to December 1997, does not reveal 
that the appellant was prescribed any antimalarial drugs.

Under Diagnostic Code 6304, malaria as an active disease is 
rated 100 percent.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
malaria is rated on residuals such as liver or spleen damage 
under the appropriate system.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The Board has considered the appellant's complaints, as well 
as the clinical findings, and concludes that the criteria for 
a compensable evaluation for malaria have not been met.  
Neither active malaria nor any residual disability has been 
identified.  All malarial smears of record since May 1945 
have been negative for malarial parasites.  Since the 
preponderance of the evidence is against allowance of this 
issue, the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b).


ORDER

An increased (compensable) evaluation for the appellant's 
service-connected malaria disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

